United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3846
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jack Arlan Calvin,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 30, 2009
                                Filed: January 7, 2010
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Pursuant to a written plea agreement containing an appeal waiver, Jack Calvin
pleaded guilty to securities fraud, in violation of 15 U.S.C. § 78j(b) and 17 C.F.R.
§ 240.10b-5. The district court1 sentenced him to 200 months in prison and 3 years
of supervised release, and ordered him to pay $2,083,736.41 in restitution. On appeal,
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967). Counsel argues that the district court committed procedural error in
calculating the Guidelines range because it improperly applied a 2-level enhancement

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
for sophisticated means, and that the court abused its discretion because the 200-
month sentence was greater than necessary to fulfill the purposes of 18 U.S.C.
§ 3553(a). Calvin has filed a pro se supplemental brief raising similar arguments.

       Upon careful review, we conclude that Calvin knowingly and voluntarily
entered into the plea agreement and the appeal waiver, that the issues raised on appeal
fall within the scope of the appeal waiver, and that enforcing the appeal waiver would
not result in a miscarriage of justice. See United States v. Andis, 333 F.3d 886, 889-
92 (8th Cir. 2003) (en banc) (stating circumstances in which court will enforce appeal
waiver; noting miscarriage-of-justice exception is narrow and does not swallow
general rule that waivers of appellate rights are valid); see also United States v.
Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal
waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue for appeal beyond the scope of the waiver.
Accordingly, we enforce the appeal waiver and dismiss the appeal. We grant defense
counsel’s motion to withdraw on condition that counsel inform appellant about the
procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                         -2-